
	

113 HR 1747 IH: Workforce Development Investment Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1747
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Ms. Kuster introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To allow employers a credit against income tax as an
		  incentive to partner with community colleges or other educational institutions
		  to improve workforce development and job training for
		  students.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Development Investment Act
			 of 2013.
		2.Credit for
			 employers which partner with community colleges or other educational
			 institutions to improve workforce development and job training for
			 students
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45S.Employers
				partnering with community colleges or other educational institutions to improve
				workforce development and job training for students
						(a)General
				ruleFor purposes of section 38, the employer partnering credit
				determined under this section for any taxable year is an amount equal to $2,000
				for each community college or other institution of higher education engaged in
				a qualified partnership with the employer.
						(b)Maximum
				credit
							(1)In
				generalThe maximum credit determined under this section for the
				taxable year shall not exceed $10,000.
							(2)Controlled
				groupsFor purposes of paragraph (1), all persons treated as a
				single employer under subsection (b), (c), (m), or (o) of section 414 shall be
				treated as a single taxpayer.
							(c)DefinitionsFor
				purposes of this section—
							(1)Community
				collegeThe term
				community college means an institution of higher education
				that—
								(A)admits as a regular student an individual
				who is beyond the age of compulsory school attendance in the State in which the
				institution is located and who has the ability to benefit from the training
				offered by the institution, and
								(B)offers a 2-year program in engineering,
				mathematics, or the physical or biological sciences designed to prepare a
				student to work as a technician or at the semiprofessional level in
				engineering, scientific, or other technological fields requiring the
				understanding and application of basic engineering, scientific, or mathematical
				principles of knowledge.
								(2)Institution of
				higher educationThe term institution of higher
				education has the meaning given such term in section 102 of the Higher
				Education Act of 1965 (20 U.S.C. 1002).
							(3)Qualified
				partnershipNot later than six months after the date of the
				enactment of this section, the Secretary of Education, in consultation with the
				Secretary of Labor, shall define the term qualified partnership.
				Such term shall include a partnership through which—
								(A)an employer
				collaborates with an educational institution to help develop curriculum in
				order to improve workforce development and job training for students,
								(B)an employer helps
				provide instruction to students in the classroom, and
								(C)an employer
				provides internships, apprenticeships, or other similar educational
				opportunities in the workplace for students.
								(d)Certain rules To
				ApplyFor purposes of this section, rules similar to the rules of
				subsections (c), (d), and (e) of section 52 shall
				apply.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of such Code is
			 amended by striking plus at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(37)the employer
				partnering credit determined under section
				45S.
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Employers partnering with
				community colleges or other educational institutions to improve workforce
				development and job training for
				students.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
